Motion for enlargement of time granted insofar as to enlarge appellant’s time to procure the record on appeal and appellant’s points to be served and filed up to and including April 20, 1960, with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be filed on or before May 4, 1960. The order of this court entered March 8, 1960 is modified accordingly. Concur — Breitel, J. P., Rabin, M. M. Prank, Stevens and Bastow, JJ.